MEMORANDUM DECISION
Relator, Floyd W. Juszli, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied his application for permanent total disability compensation, and to issue a new order granting such compensation or, in the alternative, to issue an order that meets the requirements of State ex rel. Noll v. Indus. Comm. (1991),57 Ohio St.3d 203, and State ex rel. Stephenson v. Indus. Comm.
(1987), 31 Ohio St.3d 167.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided the requested writ of mandamus should be denied.  No objections have been filed to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, this court finds there is no defect or other error of law on the face of the magistrate's decision and adopts the magistrate's decision as its own. Therefore, the requested writ of mandamus is denied.
Writ of mandamus denied.
PETREE and DESHLER, JJ., concur.